Title: From Thomas Jefferson to W.H. Tarpley, 26 July 1824
From: Jefferson, Thomas
To: Tarpley, W.H.

Monto
July 26. 24.I am sorry, Sir that  my situation does not permit me to accede to the wishes you express in your letter of the 12th  my family is so large as to admit of no addition.  nor  indeed could your  views be forwarded by being added to our society. my hearing is become so dull that I enter little into conversn, and pass nearly the whole of my time in the  abstraction of my own apartment, age too has greatly impaired my memory & strength, to notice . The examples of antiquity to which you refer it may be observed that they  bear little anology to the modern state of society.  the philosophers of those times were Lecturers by profession. they got their living by  delivering daily discourses to their pupils or dialogising formally with them  and from them  received large and often stated compensns. They were  what our Professors of Colleges now are, or  perhaps our itinerant lecturers or preachers following the business of instruction as a trade and livelihood. I cannot but applaud your desire of improving yourself, and only regret that the measure you propose is neither compatible with my age or situation, nor would be profitable to yourself. with my regrets accept the assurance of my respectful considnTh: J.